DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 3/19/2019.
Claims 1-20 have been examined and rejected.

Claim Objections
Claims 7 and 18 are objected to because of the following informalities:  these claims recite in part: “… the reporting unit reports the aggregate parameter information to an access point device that belongs to another BSS other than the BSS and performs interference control”.   This should be changed to “… the reporting unit reports the aggregate parameter information to an access point device that belongs to another BSS  and performs interference control”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koskela (US20150195777A1, from IDS).
Regarding Claim 1, Koskela discloses a station device (see FIG. 3 wireless station) comprising: 
a reception unit (see FIG. 3, user interface 308) configured to receive a signal transmitted from another network other than a BSS to which the own device belongs (Examiners Note: Using BRI consistent with the specification, the limitation “receive a signal transmitted from another network other than a BSS to which the own device belongs” has been interpreted to mean “receiving scan parameters by a station from an overlapping network aka overlapping basic service set OBSS”. Based on this interpretation, see paras 45-46, determining one or more scan parameters, informing wireless stations of the determined parameters/i.e. the station receives scan parameters… for identification of overlapping wireless networks or overlapping basic service set OBSS; also see para 61, the apparatus/i.e. access point, may periodically transmit a beacon frame containing the scan parameters); 
an acquisition unit (see FIG. 3, para 41, processor 306) configured to acquire parameter information regarding the signal (see para 46, The scan parameters may correspond to elements of an OBSS scan report structure, such that the parameters notify a wireless station as to what the contents of the OBSS scan report structure should contain. The OBSS parameters may include a variety of information about the channel environment of the network); and 
a reporting unit (see FIG. 3, device interface 310) configured to report the parameter information to an access point device that performs interference (see para 59, The determined scan parameters may also include parameters for the way in which the scan report is transmitted back to the access point. For example, the parameters may include a configuration option to instruct the wireless station to use a specific frame subtype to indicate the presence of an OBSS; also see para 63, the access point may utilize the results of the scan report to identify one or more overlapping networks in the channel space inhabited by the access point and the wireless stations. The access point may instruct the wireless stations to take remedial action to avoid interference from the overlapping network).

Regarding Claim 2, Koskela discloses the station device according to claim 1, wherein the other network is an OBSS that overlaps with the BSS (see paras 45-46, determining one or more scan parameters, informing wireless stations of the determined parameters/i.e. the station receives scan parameters… for identification of overlapping wireless networks or overlapping basic service set OBSS).

Regarding Claim 3, Koskela discloses the station device according to claim 2, wherein the parameter information includes (see para 46, The OBSS parameters may include a variety of information about the channel environment of the network. For example, the OBSS parameters may indicate that any, some, or all of the following information should be provided by a wireless station: A number of Basic Service Set Identifiers (BSSIDs) detected by a wireless station), 

Regarding Claim 4, Koskela discloses the station device according to claim 1, wherein the other network is a cellular network (see para 39, A wireless station, such as one of the wireless stations 110, 112, 114, 116 may be configured in various manners, but, in one embodiment, may be embodied as or otherwise include an the apparatus 300 may be employed, for example, by a wireless station, such as a wireless antenna, a wireless enabled computer or laptop, a cellular phone, a wireless enabled appliance, a smart phone).

Regarding Claim 6, Koskela discloses the station device according to claim 1, wherein in a case where the reception unit receives a signal transmitted from the BSS, the acquisition unit acquires second parameter information regarding the signal transmitted from the BSS, and the reporting unit reports the second parameter information to the access point device (Examiners Note: Using BRI consistent with the specification, the limitation “second parameter information” has been interpreted to mean “aggregate parameter information”. Based on this interpretation, see FIG. 5, para 70, a wireless station may generate a message comprising a result for each of the scan parameters received. The scan report may be generated. For example, the processor may aggregate and process the data acquired at action 504 to create a message suitable for transmission to a wireless access point; and at para 66, network attributes that correspond to the scan parameters are measured. For example, if the scan parameters indicate that scan report should include an interference level, the wireless station may measure the amount of interference).

Regarding Claim 7, Koskela discloses the station device according to claim 6, wherein the reception unit receives aggregate parameter information generated by the access point device aggregating the parameter information or the second parameter information, and the reporting unit reports the aggregate parameter information to an access point device that belongs to another BSS other than the BSS and performs interference control (see FIG. 5, para 70, a wireless station may generate a message comprising a result for each of the scan parameters received. The scan report may be generated. For example, the processor may aggregate and process the data acquired at action 504 to create a message suitable for transmission to a wireless access point; and at para 66, network attributes that correspond to the scan parameters are measured. For example, if the scan parameters indicate that scan report should include an interference level, the wireless station may measure the amount of interference).

Regarding Claim 8, Koskela discloses the station device according to claim 1, further comprising a determination unit configured to determine whether or not the signal is a signal transmitted from the BSS on a basis of BSS identification information included in the parameter information, wherein the reporting unit reports the parameter information as interference information to the access point device on a basis of the determination (see para 76, multiple stations within the network may report the number of networks with which they overlap, the level of network interference they observe, the BSSIDs of overlapping networks, interference levels for particular network BSSIDs, the physical location of the wireless stations, or the like).

Regarding Claim 10, Koskela discloses a wireless control method executed by a computer (see para 26), comprising: 
receiving a signal transmitted from another network other than a BSS to which an own device belongs (Examiners Note: Using BRI consistent with the specification, the limitation “receive a signal transmitted from another network other than a BSS to which the own device belongs” has been interpreted to mean “receiving scan parameters by a station from an overlapping network aka overlapping basic service set OBSS”. Based on this interpretation, see paras 45-46, determining one or more scan parameters, informing wireless stations of the determined parameters/i.e. the station receives scan parameters… for identification of overlapping wireless networks or overlapping basic service set OBSS; also see para 61, the apparatus/i.e. access point, may periodically transmit a beacon frame containing the scan parameters); 
acquiring parameter information regarding the signal (see para 46, The scan parameters may correspond to elements of an OBSS scan report structure, such that the parameters notify a wireless station as to what the contents of the OBSS scan report structure should contain. The OBSS parameters may include a variety of information about the channel environment of the network); and 
reporting the parameter information to an access point device that performs interference control in the BSS (see para 59, The determined scan parameters may also include parameters for the way in which the scan report is transmitted back to the access point. For example, the parameters may include a configuration option to instruct the wireless station to use a specific frame subtype to indicate the presence of an OBSS; also see para 63, the access point may utilize the results of the scan report to identify one or more overlapping networks in the channel space inhabited by the access point and the wireless stations. The access point may instruct the wireless stations to take remedial action to avoid interference from the overlapping network).

Regarding Claim 11, Koskela discloses a program (see para 26) causing a computer to implement: 
(Examiners Note: Using BRI consistent with the specification, the limitation “receive a signal transmitted from another network other than a BSS to which the own device belongs” has been interpreted to mean “receiving scan parameters by a station from an overlapping network aka overlapping basic service set OBSS”. Based on this interpretation, see paras 45-46, determining one or more scan parameters, informing wireless stations of the determined parameters/i.e. the station receives scan parameters… for identification of overlapping wireless networks or overlapping basic service set OBSS; also see para 61, the apparatus/i.e. access point, may periodically transmit a beacon frame containing the scan parameters); 
acquiring parameter information regarding the signal (see para 46, The scan parameters may correspond to elements of an OBSS scan report structure, such that the parameters notify a wireless station as to what the contents of the OBSS scan report structure should contain. The OBSS parameters may include a variety of information about the channel environment of the network); and 
reporting the parameter information to an access point device that performs interference control in the BSS (see para 59, The determined scan parameters may also include parameters for the way in which the scan report is transmitted back to the access point. For example, the parameters may include a configuration option to instruct the wireless station to use a specific frame subtype to indicate the presence of an OBSS; also see para 63, the access point may utilize the results of the scan report to identify one or more overlapping networks in the channel space inhabited by the access point and the wireless stations. The access point may instruct the wireless stations to take remedial action to avoid interference from the overlapping network).

Regarding Claim 12, Koskela discloses an access point device (see FIG. 2) comprising: 
a reception unit (see FIG. 2, device interface) configured to receive, from a station device, parameter information regarding a signal transmitted from another network other than a BSS to which the own device belongs (Examiners Note: Using BRI consistent with the specification, the limitation “receive a signal transmitted from another network other than a BSS to which the own device belongs” has been interpreted to mean “receiving scan parameters by a station from an overlapping network aka overlapping basic service set OBSS”. Based on this interpretation, see paras 45-46, determining channel access parameters using a configurable scan request message in accordance with an example embodiment of the present invention. The method 400 is operable to determine channel access parameters using configurable scan parameters for one or more wireless stations on a wireless network display. Determining one or more scan parameters, informing wireless stations of the determined parameters, receiving/i.e. by an access point, scan reports containing results corresponding to the scan parameters, and determining channel access parameters using the results; also see para 46, identification of overlapping wireless networks or overlapping basic service set OBSS); and 
a control unit (see FIG. 2, processor) configured to perform interference control on a basis of the parameter information (see para 63, the access point may utilize the results of the scan report to identify one or more overlapping networks in the channel space inhabited by the access point and one or more of the wireless stations. The access point may instruct one or more of the wireless stations to take remedial action to avoid interference from the overlapping network; also see para 38, the access points are configured to determine scan parameters for identifying overlapping networks, and to determine channel access parameters to avoid network interference from the overlapping networks).

Regarding Claim 13, Koskela discloses the access point device according to claim 12, wherein the other network is an OBSS that overlaps with the BSS (see paras 45-46, determining one or more scan parameters… for identification of overlapping wireless networks or overlapping basic service set OBSS).

Regarding Claim 14, Koskela discloses the access point device according to claim 13, wherein the parameter information includes (see para 46, The OBSS parameters may include a variety of information about the channel environment of the network. For example, the OBSS parameters may indicate number of Basic Service Set Identifiers (BSSIDs) detected by a wireless station), 

Regarding Claim 15, Koskela discloses the access point device according to claim 12, wherein the other network is a cellular network (see para 39, A wireless station, such as a smart phone/i.e. in a cellular network).

Regarding Claim 17, Koskela discloses the access point device according to claim 12, wherein the reception unit receives, from the station device, second parameter information regarding a signal transmitted from the BSS, and the control unit performs interference control on a basis of the parameter information and the second parameter information (Examiners Note: Using BRI consistent with the specification, the limitation “second parameter information” has been interpreted to mean “aggregate parameter information”. Based on this interpretation, see FIG. 5, para 70, a wireless station may generate a message comprising a result for each of the scan parameters received. The scan report may be generated. For example, the processor may aggregate and process the data acquired at action 504 to create a message suitable for transmission to a wireless access point; and at para 66, network attributes that correspond to the scan parameters are measured. For example, if the scan parameters indicate that scan report should include an interference level, the wireless station may measure the amount of interference).

Regarding Claim 18, Koskela discloses the access point device according to claim 17, further comprising: a generation unit configured to generate aggregate parameter information obtained by aggregating the parameter information or the second parameter information; and a reporting unit configured to report the aggregate parameter information to an access point device that belongs to another BSS other than the BSS and performs interference control (see FIG. 5, para 70, a wireless station may generate a message comprising a result for each of the scan parameters received. The scan report may be generated. For example, the processor may aggregate and process the data acquired at action 504 to create a message suitable for transmission to a wireless access point; and at para 66, network attributes that correspond to the scan parameters are measured. For example, if the scan parameters indicate that scan report should include an interference level, the wireless station may measure the amount of interference).

Regarding Claim 19, Koskela discloses a communication control method executed by a computer, comprising: 
receiving, from a station device, parameter information regarding a signal transmitted from another network other than a BSS to which an own device (Examiners Note: Using BRI consistent with the specification, the limitation “receive a signal transmitted from another network other than a BSS to which the own device belongs” has been interpreted to mean “receiving scan parameters by a station from an overlapping network aka overlapping basic service set OBSS”. Based on this interpretation, see paras 45-46, determining channel access parameters using a configurable scan request message in accordance with an example embodiment of the present invention. The method 400 is operable to determine channel access parameters using configurable scan parameters for one or more wireless stations on a wireless network display. Determining one or more scan parameters, informing wireless stations of the determined parameters, receiving/i.e. by an access point, scan reports containing results corresponding to the scan parameters, and determining channel access parameters using the results; also see para 46, identification of overlapping wireless networks or overlapping basic service set OBSS); and 
performing interference control on a basis of the parameter information (see para 63, the access point may utilize the results of the scan report to identify one or more overlapping networks in the channel space inhabited by the access point and one or more of the wireless stations. The access point may instruct one or more of the wireless stations to take remedial action to avoid interference from the overlapping network; also see para 38, the access points are configured to determine scan parameters for identifying overlapping networks, and to determine channel access parameters to avoid network interference from the overlapping networks).

Regarding Claim 20, Koskela discloses a program (see para 26) causing a computer to implement: 
receiving, from a station device, parameter information regarding a signal transmitted from another network other than a BSS to which an own device belongs (Examiners Note: Using BRI consistent with the specification, the limitation “receive a signal transmitted from another network other than a BSS to which the own device belongs” has been interpreted to mean “receiving scan parameters by a station from an overlapping network aka overlapping basic service set OBSS”. Based on this interpretation, see paras 45-46, determining channel access parameters using a configurable scan request message in accordance with an example embodiment of the present invention. The method 400 is operable to determine channel access parameters using configurable scan parameters for one or more wireless stations on a wireless network display. Determining one or more scan parameters, informing wireless stations of the determined parameters, receiving/i.e. by an access point, scan reports containing results corresponding to the scan parameters, and determining channel access parameters using the results; also see para 46, identification of overlapping wireless networks or overlapping basic service set OBSS); and 
(see para 63, the access point may utilize the results of the scan report to identify one or more overlapping networks in the channel space inhabited by the access point and one or more of the wireless stations. The access point may instruct one or more of the wireless stations to take remedial action to avoid interference from the overlapping network; also see para 38, the access points are configured to determine scan parameters for identifying overlapping networks, and to determine channel access parameters to avoid network interference from the overlapping networks).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela in view of Krishnamurthy (US20110110251A1)
Regarding Claims 5, 16, Koskela does not disclose details regarding: the parameter information includes RSSI information or 
In the same field of endeavor, Krishnamurthy discloses this limitation:  see para 67, when adaptive frequency reuse is implemented where the overlay macro-cell is segmented and the HeNBs use one of the segments, a UE that roams close to a HeNB can experience high interference on the segment that is occupied by the HeNB while the signal quality can be good on the rest of the bandwidth. The serving eNB can configure the UE for RSRQ measurement where the RSSI needs to be measured on the segment not occupied by the HeNB. For this purpose, the serving eNB can signal the set of resource blocks or the set of subcarriers that the UE should exclude from its measurements.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Koskela, so that the wireless station measures RSSI as taught by Krishnamurthy, for interference mitigation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koskela in view of Xu (US20130170360A1).
Regarding Claim 9, Koskela discloses the station device according to claim 1, but does not disclose details regarding: the acquisition unit acquires the parameter information in a case where the station device is connected to a power supply or a case where the station device is not moving.
Xu discloses this limitation: see FIG. 1, para 44, the FDD BS 130 to detect the interference … For a stationary or slowly moving FDD device not suffering from TDD device interference, the interference may mostly result from adjacent FDD base stations' downlink transmission. Such interference may be calculated from downlink (DL) transmission rate or load (i.e., from an FDD base station to its associated FDD device(s)) of the interfering FDD base stations, and the channel paths between the affected FDD device and the interfering FDD base stations. Taking into account the semi-static nature of DL loads, and large channel coherence time, the interference level of a stationary FDD device may be reasonably assumed to remain relatively unchanged across multiple FDD frames or data packets. Thus, it may be reasonably concluded that interference from the neighboring FDD base station is unlikely to cause abrupt RSRQ change of the FDD device. Additionally, or alternatively, information related to transmission rate or load of the adjacent FDD base station may be made available to the FDD base station serving the affected FDD device. The load information may enable the serving FDD base station to determine whether the abrupt change of interference (in terms of RSRQ values) is caused by the change of loads of adjacent FDD base stations or some other sources.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Koskela, so that interference for a stationary wireless station caused by overlapping frequency bands is determined, as taught by Xu, to detect and mitigate interference between a TDD and an FDD network, particularly interference between mobile devices, e.g., interference caused at an FDD UE by a TDD MS, or interference caused at a TDD MS by an FDD UE operating in the TDD and (see Xu, para 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472